DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
Acknowledgement is made to the amendment received 01/29/2020. 
Acknowledgement is made to the amendment of claims 1-10.
Claims 1-10 are pending. A complete action on the merits appears below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2009/0270859 A1 to Hirvi (herein after “Hirvi”).
Regarding claim 1, Hirvi teaches an electrically conductive irrigationfluid (¶[0002] discusses the invention as relating to electrically conductive fluid compositions and methods for the use thereof) for use in bipolar (¶[0022], & [0040]- [0041] discusses the invention as using bipolar current for performing bipolar surgery) resectoscopic (¶[0005] discusses this surgery as being performed through the use of a resectoscope) surgery, wherein the irrigation fluid is brought into contact with the electrode (¶[0005], [0008] discuss the resectoscope as having one or more loops to perform cutting and the loop as being an active electrode) of a resectoscope and tissue is coagulated and/or resected (¶[0002] discusses the fluid as being an irrigation fluid for transurethral surgery where coagulating electric current is being used) by means of the electrode surrounded by the irrigation fluid, ([0022] discusses bipolar techniques as having the electrodes placed within the irrigation fluid) wherein the irrigation fluid comprises metal ions (¶[0047] discusses the use of metal ions, for conductivity purposes, as being located within the fluid).  
Regarding claim 5, Hirvi teaches the irrigation fluid as set forth in claim 1, wherein the metal ions of the irrigation fluid were supplied in the form of one or more metal oxides and/or metal salts (¶[0047]- [0049] discusses irrigation fluid as comprising metal ions, such as sodium and chlorine ions).  
Regarding claim 6, Hirvi teaches the irrigation fluid as set forth in claim 1, wherein the irrigation fluid comprises 0.7% or more of sodium chloride (¶[0006]) discusses the known use of a conductive liquid using saline, which contains 9 mg of sodium per 1 mL of water, which may be expressed as 0.9%, which is more than 0.7%, [0047]- [0049] further discusses the sodium ions as having anions which may comprise chlorine).  
Regarding claim 7, Hirvi teaches the irrigation fluid as set forth in claim 1 for use in bipolar transurethral or transcervical resection (¶[0034] discusses the invention as being applicable to different kinds of surgery, including transurethral).  
Regarding claim 8, Hirvi teaches a resectoscopy system, comprising a resectoscope (¶[0005] discusses this surgery as being performed through the use of a resectoscope)and an irrigation system that is connected to the resectoscope (¶[0045] discusses the surgery as having electrodes of the resectoscope which are constantly irrigated), wherein the resectoscope having a handle (¶[0007] discusses the instrument as having handle operated by the surgeon’s hand) and a tubular shaft (¶[0007] discusses the instrument as handing a shaft), and the shaft comprising an electrode instrument (¶[0007]- [0008] discuss the dissection electrodes) that is arranged so as to be longitudinally displaceable (¶[0007] discusses the loop or other instrument as being moved to and fro) and which has in its distal end region an electrode (¶[0007] discusses the loop being placed at the end of the resectoscope) to which high-frequency current can be applied (¶[0007] discusses the loop or other suitably shaped instrument placed at the end of the resectoscope as being heated through high frequency direct current), wherein the irrigation system comprises an irrigation fluid according claim 1, which can be conducted through the shaft of the resectoscope to the electrode (¶[0007] discusses the hot cutting loop as being electrodes located at the end of the resectoscope, and [0022] discusses the irrigation fluid as being located where the electrodes are placed, and [0045] discusses the electrodes as being constantly irrigated with an aqueous medium)  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2009/0270859 A1 to Hirvi (herein after “Hirvi”) in view of U.S. Patent Application No. 2012/0197245 A1 to Burnett et al (herein after “Burnett”).
Regarding claim 2, Hirvi teaches the irrigation fluid as set forth in claim 1. Hirvi further teaches increasing the conductivity by increasing the metal ions (¶[0047]).
However, Hirvi is silent upon the teaching of the irrigation fluid as set forth in claim 1, wherein the metal ions are selected from the group consisting of ions of the metals of the 4th period of the periodic table (Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn) and ions of the metals of subgroup VI of the periodic table (Cr, Mo, W, Sg) and mixtures thereof.  
Burnett teaches methods and apparatus for the treatment of a body cavity where a fluid may be introduced through a catheter into a treatment area, the fluid being heated, warmed, room temperature, or chilled for a variety of purposes (¶Abstract). Burnett further teaches the thermally conductive fluid as achieving improved thermal conductivity by the addition of thermally conductive compounds, such as metals or metal ions, these metals that may be added are discussed as a biocompatible metal or metallic ion, such as copper or iron (¶[0231]- [0234].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Burnett into the device of Hirvi as combining prior art elements of the types of metal added to a conductive fluid to yield predictable results of a biocompatible conductive fluid with an increased conductivity.
Regarding claim 3, Burnett further teaches the irrigation fluid as set forth in claim 1, wherein the metal ions are iron ions and/or copper ions (¶[0234]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2009/0270859 A1 to Hirvi (herein after “Hirvi”) in view of U.S. Patent Application No. 2012/0197245 A1 to Burnett et al (herein after “Burnett”) and U.S. Patent Application No. 2020/0121791 A1 to Zamadar (herein after “Zamadar”).
Regarding claim 4, Hirvi teaches the irrigation fluid as set forth in claim 1. 
However, Hirvi fails to teach the irrigation fluid as set forth in claim 1, wherein the metal ions can be reduced by means of hydrogen peroxide in a Fenton-like reaction in which hydrogen peroxide is split into hydroxyl radical and hydroxyl anion.  
Burnett teaches, in accordance with the rejection of claims 2-3, the metal ions of the irrigation fluid as set forth in claim 1, as being metals such as copper or iron (¶[0231]- [0234]).
Zamadar teaches multifunctional compositions and methods for therapeutic treatment of diseases (¶Abstract). The treatment being an aqueous therapeutic agent (¶[0055]) for treating diseases such as cancer (¶[0002]), the treatment comprising iron(II) chloride in aqueous solution (¶[0087]). This solution being useful for cancer treatment as this treatment relates to in situ generation of one or more reactive oxygen species, such as hydroxyl radicals (OH), specifically to produce a greater amount of one reactive species (¶[0003]). In particular, this invention relates to compositions that in a H2O2 rich environments produce hydroxyl radicals (OH) and decompose H2O2. Zamadar further teaches fluid wherein the metal ions can be reduced by means of hydrogen peroxide in a Fenton-like reaction in which hydrogen peroxide is split into hydroxyl radical and hydroxyl anion (¶[0016] discusses prior art publications indicating a therapeutic method using the Fenton reaction for H2O2 decomposition by Fe(II) into hydroxyl radicals (OH), [0161] discusses the known use in the art of Fenton reactions as an effective, alternative, and promising selecting cancer treatment method, so to evaluate efficacy of claimed treatment compositions, Fenton-like reaction of a variation of claimed composition were evaluated; Fig. 6A; scheme 3(a) has shown a Fenton-like reaction of this invention). 
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teaching of Zamadar into the rejection of Hirvi/Burnett to provide a cancer treatment using iron, for the purpose of increasing production of reactive oxygen species, such as hydroxyl radicals, in an aqueous species, for the purpose of acting as a chemotherapeutic agent. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2009/0270859 A1 to Hirvi (herein after “Hirvi”) in view of U.S. Patent No. 5,423,813 to Kaiser et al (herein after “Kaiser”)
Regarding claim 9, Hirvi teaches the resectoscopy system as set forth in claim 8.
However, Hirvi is silent upon the system wherein the shaft comprises an irrigation tube through which the irrigation fluid can be conducted to the electrode.  
Kaiser teaches a resectoscope with ergonomic operating and handling performance comprising an electrode (Col. 1, Line 61-Col. 2, Line 4) . Kaiser further teaches the resectoscope as having irrigating means comprising an irrigation tube (Fig. 4; irrigation tube 70) for the purpose of controlling location and flow of the irrigation fluid (Col. 8, Lines 4-16).  
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Kaiser into the device of Hirvi, as a known element for providing irrigating fluid to a known resectoscope for the purpose of providing a functioning irrigating resectoscope. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application No. 2009/0270859 A1 to Hirvi (herein after “Hirvi”) in view of U.S. Patent Application No. 2014/0236143 A1 to Ward (herein after “Ward”) 
Regarding claim 10, Hirvi teaches the resectoscopy system as set forth in claim 8.
However, Hirvi is silent upon teaching the resectoscopy system as set forth in claim 8, wherein the electrode comprises a material that is selected from the group consisting of: metals of the 4th period of the periodic table (Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn) and metals of subgroup VI of the periodic table (Cr, Mo, W, Sg) and alloys that comprise the above materials.   
Ward teaches an electrode an assembly of an electrode associated with a resectoscope (¶[0006]). Ward further teaches the electrode as being a cutting electrode which may be a wire, which may be formed from a metal such as tungsten, tungsten, and stainless steel (¶[0012]). 
Therefore, at the effective filing date it would have been obvious to incorporate the teachings of Ward into the device of Hirvi as combining the prior art element of a specific metal to yield the predictable results of providing a conductive cutting electrode. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794